Citation Nr: 1142176	
Decision Date: 11/14/11    Archive Date: 11/30/11

DOCKET NO.  07-34 076	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death. 


REPRESENTATION

Appellant represented by:  Joseph R. Moore, Attorney


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

M. Riley, Counsel


INTRODUCTION

The Veteran served on active duty from December 1941 to January 1972; he died in April 2006.  The appellant is his surviving spouse.  This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In November 2008, the appellant testified at a hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

In May 2010, the Board denied the claim for entitlement to service connection for the cause of the Veteran's death.  The appellant appealed this denial to the Court of Appeals for Veterans Claims (Court).   In February 2011, the Court granted a Joint Motion for Remand filed by the parties, which requested that the May 2010 Board decision be vacated and remanded.  The appeal has now returned to the Board for further action.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).






FINDINGS OF FACT

1.  The Veteran died in April 2006 due solely to the effects of arrhythmia due to respiratory arrest secondary to chronic obstructive pulmonary disease (COPD), metastatic colon cancer, and acute renal failure.

2.  At the time of the Veteran's death, service connection had been established for a calcified granuloma of the left lung apex and residuals of fractures of the right index finger, right thumb, and left distal fibula.

3.  The Veteran's COPD was incurred during active duty service.


CONCLUSION OF LAW

Service connection is warranted for the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1131, 1310, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.312 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran died on April [redacted], 2006, and the original death certificate lists the immediate cause of death as arrhythmia due to acute renal failure due to metastatic colon cancer.  An amended copy of the death certificate dated in October 2006 added COPD as "a contributing cause of death."  At the time of his death in April 2006, the Veteran was not service-connected for either metastatic colon cancer or COPD.  Rather, service connection was in effect for residuals of a right index finger fracture, residuals of a right thumb fracture, residuals of a distal left fibula fracture, and a calcified granuloma of the left apex, all rated as noncompensable (zero percent disabling).  

The appellant contends that service connection is warranted for the cause of the Veteran's death as his COPD was incurred during active duty service.  During the November 2008 hearing, she testified that the Veteran was exposed to numerous toxic elements during his thirty years of active service including gunfire smoke, various photo processing chemicals, asbestos, and herbicides.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  Service connection requires competent evidence showing: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time.  

The death of a veteran will be considered as having been due to a service-connected disability where the evidence establishes that such disability was either the principal or contributory cause of death. 38 C.F.R. § 3.312(a).  A principal cause of death is one which, singularly or jointly with some other condition, was the immediate or underlying cause of death, or was etiologically related thereto. 38 C.F.R. § 3.312(b).  A contributory cause of death is one which contributes substantially or materially to death, or aided or lent assistance to the production of death.  38 C.F.R. § 3.312(c).  

The evidence establishes that the Veteran died in April 2006 due to the effects of COPD and metastatic colon cancer.  The post-service records show consistent treatment for COPD dating from May 1976 when pulmonary function tests (PFT) at the Pensacola Naval Hospital indicated mild restrictive and severe obstructive lung disease.  The Veteran continued to undergo treatment for COPD until February 2006 when he was hospitalized for abdominal pain and increased somnolence secondary to decreased oxygen retention due to severe COPD.  He was admitted to the intensive care unit and discharged to home hospice on February 18, 2006.  He later died on April [redacted], 2006 and as noted above, the amended death certificate lists COPD and metastatic colon cancer as the causes of death.  

The remaining question in this case is whether the Veteran's COPD or colon cancer was incurred due to active service.  Service treatment records contain some evidence of chronic lung disease with documentation of numerous episodes of treatment for coughing, chest congestion, bronchitis, and pneumonitis.  While the September 1971 examination for separation is negative for lung or chest abnormalities, the Veteran was diagnosed with chronic bronchitis in November 1969.  A chest X-ray from April 1969 also showed increased bronchial markings.  Additionally, personnel records indicate that the Veteran performed various duties involving photography during service (including navy camera control systems operation and maintenance and photo interpretation), and served aboard naval several vessels.  His exposure to various photo processing chemicals and some asbestos during service is therefore established. 

The record contains medical evidence weighing both for and against the appellant's claim.  Weighing against the claim is the December 2009 report of a VA clinician who reviewed the claims file and issued a medical opinion.  The VA report indicates that the Veteran's in-service treatment for upper respiratory infections did not establish chronic bronchitis; rather, it demonstrated a pattern of acute infections consistent with normal environmental exposure.  The VA clinician's medical opinion implied that the Veteran's chronic bronchitis and COPD were not related to the in-service findings, but were instead due to a history of smoking.  In contrast, the record also contains the report of a private physician dated in October 2011.  The private doctor determined that the Veteran's severe COPD, initially diagnosed in 1976 only four years after discharge, most likely had its onset a decade earlier during active duty.  This opinion was also based on review of the Veteran's records which showed a pattern of repeated lower respiratory tree infections during service and exposure to dust, vapors, fumes, and asbestos.  

Thus, the record contains one medical opinion against the claim and one medical opinion in favor of it.  The Board finds that the evidence regarding whether the Veteran's COPD was incurred during active service is at least in equipoise.  When there is approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  See 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, as the evidence is at least in equipoise, the benefit of the doubt doctrine is applicable and the Board concludes that service connection for the Veteran's death is warranted.

Finally, the Board finds that VA has substantially satisfied the duties to notify and assist, as required by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a).  To the extent that there may be any deficiency of notice or assistance, there is no prejudice to the appellant in proceeding with this appeal given the favorable nature of the Board's decision to grant the claim.  


ORDER

Entitlement to service connection for the cause of the Veteran's death is granted. 

____________________________________________
MILO H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


